Case 1:20-cr-00174-DAD-BAM Document 45 Filed 10/08/20 Page 1 of 3



                                                                   FILED
                                                                   Oct 08, 2020
                                                               CLERK, U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF CALIFORNIA
    Case 1:20-cr-00174-DAD-BAM Document 45 Filed 10/08/20 Page 2 of 3




October 8, 2020
    Case 1:20-cr-00174-DAD-BAM Document 45 Filed 10/08/20 Page 3 of 3




10/8/2020                                   /s/ W. Kusamura




10/8/2020
